Citation Nr: 1309954	
Decision Date: 03/25/13    Archive Date: 04/02/13

DOCKET NO.  10-45 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an initial rating greater than 10 percent for degenerative disc disease prior to July 3, 2010.  

2. Entitlement to an initial rating greater than 10 percent for degenerative disc disease beginning July 3, 2010.  

3. Entitlement to a finding of total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1964 to October 1967.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Nashville, Tennessee granted service connection for degenerative disc disease and assigned a 10 percent disability rating. 

In July 2009, five months after the initial rating decision, the Veteran requested an increased rating for his degenerative disc disease.  The RO treated the Veteran's request as an increased rating claim however under 3.156(b) it should have been treated as a request for reconsideration as new and material evidence had been received after the decision was issued relevant to the time period before the February 2009 rating decision, specifically VA treatment records demonstrating a worsening of the back disability in November 2008.  

In October 2009 a rating decision was issued continuing the 10 percent rating.  In January 2010 the Veteran filed a notice of disagreement.  The notice of disagreement with the rating assigned was filed within the one year appeal period of the initial February 2009 rating decision, the rating decision on appeal. 

A claim for increased evaluation includes a claim for TDIU where there is evidence or allegation of unemployment or unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran reported at both VA examinations that he is not currently employed and his former employer reported that his back disability prohibited him from performing his job.  The issue is considered to be on appeal as it arises out of the claim for an increased rating.  Id. 

The issue of TDIU being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Prior to July 3, 2010 degenerative disc disease is manifested by forward flexion of 85 degrees at worst, with a combined range of motion greater than 120 degrees, and a normal gait.  There were no objective findings of neurological abnormalities.

2. Beginning July 3, 2010 degenerative disc disease is manifested by forward flexion of 50 degrees at worst and an abnormal gait. There were no objective findings of neurological abnormalities.  


CONCLUSIONS OF LAW

1. The criteria for the assignment of an initial rating in excess of 10 percent prior to July 3, 2010 for degenerative disc disease have not been met.  38 U.S.C.A. §§ 1155, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (in effect since September 26, 2003).

2. The criteria for the assignment of a 20 percent initial rating, but no more, for degenerative disc disease beginning July 3, 2010 have been met.  38 U.S.C.A. §§ 1155, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (in effect since September 26, 2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

A June 2008 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records and VA medical treatment records have been obtained; he did not identify any additional private or VA treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  

The Board has reviewed the Veteran's "Virtual VA" file. 

The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  

VA examinations were conducted in August 2008 and July 2010; the Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examinations were adequate as the examiners evaluated the Veteran's current disability level and provided findings to allow for proper application of the rating criteria.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  
 


Analysis

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

The Schedule provides for consideration of additional functional impairment due to pain, weakness, fatigue, incoordination, and lack of endurance when assigning evaluations.  38 C.F.R. § 4.40, 4.45, 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995), Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).

Effective September 26, 2003, the General Rating Formula for Disease and Injuries of the Spine requires that a back disability be evaluated under whichever method results in the higher evaluation, when all disabilities are combined, under 38 C.F.R. § 4.25, and the spine is to be evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

Under the General Rating Formula, a 20 percent evaluation contemplates forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation would be assigned where forward flexion of the lumbar was spine limited to 30 degrees or less or favorable ankylosis of the thoracolumbar spine.  A 50 percent evaluation would be assigned if the medical evidence shows unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent evaluation would be assigned for unfavorable ankylosis of the entire spine.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Notes (1) following the General Rating Formula stipulates that any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  

Note (2) reflects that for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  

Note (4) indicates that range of motion measurements should be rounded to the nearest five degrees.  

Note (5) stipulates that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine is fixed in flexion or extension and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurological symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5235 through 5242, effective September 26, 2003.

In June 2008 the Veteran was seen for back pain and complaints of pain radiating down both legs.  He reported being told he had mild scoliosis. 

At the August 2008 VA examination the Veteran reported having low back pain radiating into his left leg beginning 10 years prior.  The Veteran reported a pain level of 4/10 with flare ups after prolonged sitting which increase the pain to 6/10.  He reported some numbness in his left leg that is vague and not along a dermatomal pattern. He reported very little pain radiating into his right leg.  

The Veteran reported that he is not currently employed.  He has not had any doctor prescribe bed rest in the last 12 months.  He denied any bowel or bladder changes. He reported his back disability does impact his activities of daily living as he has difficult with prolonged sitting, standing and driving the car.   Upon physical examination the Veteran appeared in no acute distress. Forward flexion was from 0 to 90 degrees, extension from 0 to 20 degrees with pain in the last 5 degrees for both forward flexion and extension.  There was mild increase in pain but no decrease in range of motion with repetitive flexion and extension.  Right and left lateral flexion were 0 to 30 degrees, with pain the last 4 degrees on both sides but no decrease in range of motion after repetitive testing.  Right and left lateral rotation from 0 to 25 degrees with pain in the last 5 degrees on both sides but no decrease in range of motion after repetitive testing.  Straight leg raise was negative.  Sensory examination was normal to light touch.  Reflexes were symmetrical.  Strength testing was 5/5.  The Veteran had a normal tandem gait.  

CT scan was reviewed which demonstrated some degenerative changes on the right side at L5 and S1 with foraminal stenosis on that side. A MRI was also obtained which demonstrated a small right side herniated disk at the L5-S1 nerve root.  The MRI was suggestive of nerve root compression.  The examiner diagnosed degenerative disc disease L5-S1.  The examiner opined that the degenerative disc was not causing the veteran's pain radiating down his left leg as all the degenerative changes at the herniated disk are on the right side but the symptoms of pain radiating down his left leg are left sided.  There were no other radicular symptoms, no signs of nerve root compression bilaterally.  

The examiner noted that although the Veteran did have very minimal pain on physical examination, it is conceivable that the patient could have increased pain with prolonged standing or walking.  However it was not feasible to attempt to express any of this in terms of additional limitation of motion as these matters cannot be determined with any degree of medical certainty. 

An August 2008 the Veteran reported lower back pain for many years, worse over the last year.  He reported constant pain once onset occurs with intermittent episodes of varied intensity.  In September 2008 at physical therapy the Veteran was noted to have tolerated all tasks moderately well.  A November 2008 MRI found multilevel degenerative disc disease but not symptomatic from the L5-S1 right herniated nucleus pulposus (HNP).  A November 2008 neurosurgery consult physical examination found cranial nerves II -XII intact, motor strength to be 5/5 and no sensory deficits.  In November 2008 the Veteran signed a pain medicine contract as he would require chronic narcotics as part of the pain management treatment plan to assist in the control of his pain and improve his quality of life. 

At a July 3, 2010 VA examination the Veteran reported that his back pain was getting progressively worse and occasionally the pain worsens from 7 to 9/10 with pain radiating to the anterior portion of his thighs and inside of his legs.  He occasionally uses a cane, and does use a back brace.  He reported no surgery but physical therapy injections and taking Lortab occasionally for pain.  Veteran reported significant affect on his activities of daily living as he is afraid to do certain things, primarily lifting or bending over.  He does not currently work.  He denied bowl or bladder incontinence.  He denies bedrest.  Upon physical examination the Veteran appeared in no acute distress.  Examination of the lumbar spine revealed no erythema, edema, fluctuations or induration, ecchymosis, or gross bony deformity.  Mildly tender to palpation within the lumbar spine throughout.  Range of motion findings a forward flexion to approximately 70 degrees which was noted to be "significantly irritable" primarily from 50-70 degrees with extension from 50 to 0 degrees.  Extension was from 0 to 20 degrees and "irritable" throughout the range of motion.  Right and left lateral rotation from 0 to 30 degrees which was irritable throughout.  There was no change to any range of motion after repetitive motion.  There was no exhibit any significant spasm or guarding when performing the movements. 

The Veteran did have moderate lumbar lordosis,  but no fixed deformities and no postural abnormalities.  The Veteran had an antalgic, bent forward gait.  Sensation was intact to touch, motor strength was 5/5 for all muscle groups tested, and pulses were 2+.  Patellar and Achilles deep tendon reflexes were 2+.  The Veteran could perform heel toe tandem gait but it was slightly uncoordinated.  Radiographs and MRI taken in conjunction with the examination found multilevel degenerative disc disease and chronic disk herniation present at L4-L5, L3-4 with moderate canal stenosis and neuroforaminal narrowing.  

The examiner noted that it was conceivable that pain could further limit function as described, particularly after using his back all day.  It was not feasible to attempt to express any of this in terms of additional limitation of motion as these matters cannot be determined with any degree of medical certainty. 

Prior to July 3, 2010 the manifestations necessary to meet the criteria for the assignment of an initial rating greater than 10 percent for degenerative disc disease  were not present.  The medical evidence did not show forward flexion of the thoracolumbar spine less than 60 degrees; range of motion of the thoracolumbar spine less than 120 degrees; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; or ankylosis of the entire thoracolumbar spine.  Even when using the range of motion measurements from when pain began, the Veteran's forward flexion was 85 degrees at worst, and combined range of motion 190 degrees.  He had a normal tandem gait. 

Beginning July 3, 2010 the manifestations necessary to meet the criteria for the assignment of an initial rating of 20 percent are met.  The competent evidence of record demonstrates that the overall impairment warrants a 20 percent rating.  Forward flexion was noted to be "significantly irritable" at 50 degrees.  The Veteran had an antalgic bent forward gait, and was uncoordinated when performing heel- toe tandem gait.   

Higher ratings at any time are not warranted as the medical evidence does not show forward flexion of the thoracolumbar spine limited to 30 degrees or less; or, ankylosis of the entire thoracolumbar spine.  Staged ratings other than the ones assigned herein are not warranted. 

Intervertebral disc syndrome (Diagnostic Code 5243) may be rated under the General Rating Formula above, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever provides for the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  A 20 percent rating is assigned for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is assigned for incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks during the past 12 months.  A 60 percent rating is assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Note 1 provides that for the purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

As there is no evidence of any incapacitating episodes requiring bedrest prescribed by a physician, a higher evaluation under Diagnostic Code 5243 is not warranted.  

Note 1 under The General Rating Formula provides for separate evaluations for any associated objective neurologic abnormalities.  38 C.F.R. § 4.71a.  The Veteran has reported pain radiating down his legs however there are no objective findings of neurologic abnormalities despite further examinations.  He has consistently denied any bowel or bladder changes.  Sensory examinations have been normal.  Reflexes are symmetrical.  Strength testing was normal, 5/5. There were no other radicular symptoms, no signs of nerve root compression bilaterally.  A November 2008 MRI found multilevel degenerative disc disease to be not symptomatic from the right sided L5-S1 herniated disc.  Furthermore the August 2008 VA examiner opined that the degenerative disc disease was not causing the Veteran's pain radiating down his left leg as all the degenerative changes at the herniated disk are on the right side but the symptoms of pain radiating down his left leg are left sided.  Without evidence of any objective neurologic abnormalities, a separate evaluation is not warranted. 

Extraschedular 

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. At 116.

The evidence demonstrates that the schedular criteria do reasonably describe the Veteran's disability level and referral for consideration of an extraschedular evaluation is not warranted.
ORDER

An initial rating greater than 10 percent for degenerative disc disease prior to July 3, 2010 is denied.  

An initial rating of 20 percent for degenerative disc disease beginning July 3, 2010 is granted subject to laws and regulations governing the payment of monetary benefits.  


REMAND

A remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Veteran has reported repeatedly that he is not currently employed.  In a September 2009 statement his former employer reported that he was no longer working there as his back condition prohibited him from completing his job duties. She also noted that when he had severe back problems he would miss a week at a time.   

Further development is warranted to ascertain whether the symptoms attributable to the service-connected disorders more nearly approximate the criteria for a total rating based on unemployability.

The Court has held that a TDIU claim may not be denied without producing evidence, as distinguished from mere conjecture, that the Veteran's disability does not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, the Court specifically stated that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the appellant's service- connected disability has on the ability to work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2009); Beaty v. Brown, 6 Vet. App. 532, 537 (1994) and Obert v. Brown, 5 Vet. App. 30, 33 (1993).  The Board finds that the Veteran requires a current VA examination to ascertain whether unemployability due to service-connected disabilities is demonstrated such that a TDIU may be granted on a schedular basis, or in the alternative whether it should be referred to the VA Director of Compensation and Pension for extra-schedular consideration.


Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he supply a properly completed VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  Notice compliant with 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, as well as applicable case law, should also be provided. 

2. Schedule the Veteran for VA examination to determine whether the current level of impairment of his service-connected disability precludes him from obtaining and maintaining gainful employment.  The examiner must fully describe the extent of his service connected disability.  The examiner must specifically describe the impact of the disability on activities of daily living and occupational functioning.   

The entire claims file (i.e. both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any treatment records contained in Virtual VA file must be printed and associated with the paper claims file so they can be available to the examiner for review.

3. Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate entitlement to TDIU under 38 C.F.R. § 4.16(a) and (b).  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MARK W. GREENSTREET 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

